DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 8/16/2022
Claims 1, 8, 9, 11, 16, 19 are amended.
Claims 1 – 20 are presented for examination.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
The Applicant has amended the claims to recite “... generating, by the computer system, one or more simulated remote assistance operators, the one or more simulated remote assistance operators to assist the simulated autonomous vehicle from a simulated operator location that is remote from a simulated vehicle location...” and asserts that the art of record does not teach this limitation.

As outlined in the previous Office action;  Levinson_2022 teaches that the “simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment. An example of a dynamic agent is simulated dynamic object 2801, which is representative of a simulated cyclist having a velocity. The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment... thereby creating a more realistic simulation of actual dynamic environments that exist in the real world...” (COL 30 lines 12 – 23) which explicitly teaches that the simulated environment has synthetic agents (i.e., simulated agents) that interact with other synthetic agents for the purpose of creating a simulated world that is more representative of the actual dynamic environment that exists in the real world.

Because the real world environment taught by Levinson_2022 includes a plurality of remote assistance operators (Fig 1 block 101, 108; Fig. 7 708; Fig. 11 1108; Fig. 14 1408; Fig 16 1608; Fig 28 2808) and because Levinson_2022 explicitly teaches to include simulated agents in the simulation; it may properly be found that it would have been obvious to one of ordinary skill in the art to have simulated remote assistance operators among these simulated agents for the purpose of creating a simulated world that is more representative of the actual dynamic environment that exists in the real world as motivated by Levinson_2022 (COL 30 lines 12 – 23).

Nevertheless; Levenson_2022 does not EXPLICITLY recite that the simulated dynamic agents are “simulated remote assistance operators” illustrated in Fig 1 block 101, 108; Fig. 7 708; Fig. 11 1108; Fig. 14 1408; Fig 16 1608; Fig 28 2808.

Shaheen_2018, further teaches “simulated” operators (abstract: “... an agent-based model is developed to simulate a ridesharing service... riders (customers) and drivers (service providers)...”; page 2: “... the model produced utilizes an agent-based modeling (ABM) framework that has the potential to be extended, expanded, and tested under many variable conditions... agent simulation perspective is highly suitable for testing spatial behaviors; when utilizing agent simulations it is considered trivial to create many autonomous, heterogeneous agents following one or more behavioral rule-sets and to simulate behaviors...”; page 10: “... driver agents are assigned a number of attributes at instantiation and some are assigned as the model is run situationally...” NOTE: the above teaches to use agent-based simulation model framework to test spatial behaviors in a ride sharing simulation where human drivers of a ride sharing car are simulated as driver agents) and while the Shaheen_2018 does explicitly indicate, in the abstract, that agent-based models include “service providers” and provides an example of an agent-based simulation in which 100% of the transportation service components were simulated, the simulation did not explicitly include “remote assistance operators”.

The Applicant has further amended the claim to recite that the operator is “a simulated operator location that is remote from a simulated vehicle location.”

Neither Levinson_2022 nor Shaheen_2018 individually teach an operator that is located remote from a simulated vehicle location and is also simulated.

Because Levenson_2022 does teach that the transportation system includes operators located remotely from a simulated vehicle location (Fig 1 block 101, 108; Fig. 7 708; Fig. 11 1108; Fig. 14 1408; Fig 16 1608; Fig 28 2808) and because Shaheen_2018 teaches to simulated 100% of the transportation system using an agent-based simulation; it may properly be found that the art of record, in combination, makes obvious simulating the remote operator as taught by Levinson_2022 when simulating 100% of the transportation system as taught by Shaheen_2018.

Nevertheless; for the purpose of advancing prosecution, the rejection is withdrawn; however, a new ground of rejection is presented below that incorporates Evans_2013 which teaches to perform agent-based transportation system simulations that include agent-based simulations of individuals/peoples (page 5) and also teaches to perform agent-based cooperative traffic management simulations in which agents represent both individual drivers and the system operators that act on behalf of information service providers to provide advice to drivers (pages 42 – 43).

Because Levenson_2022 teaches remote assistance operators (Fig 1 block 101, 108; Fig. 7 708; Fig. 11 1108; Fig. 14 1408; Fig 16 1608; Fig 28 2808) that provide advice to drivers (col 19, 20, 21) and because Evans_2013 teaches to simulate individuals/people and system operators that provide advice to drivers (page 42 – 43) it would have been obvious to one of ordinary skill in the art to simulate the remote assistance operators which are at a location that is remote from a simulated vehicle location as taught by Levenson_2022. 

End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson_2022 (US 11,314,249 B2 Filed Aug. 30, 2019) in view of Shaheen_2018 (Simulating the Ridesharing Economy: The Individual Agent Metro-Washington Area Ridesharing Model (IAMWARM), 2018) in view of Evans_2013 (A Primer for Agent-Based Simulation and Modeling in Transportation Applications, The Exploratory Advanced Research Program, 2013).

Claim 1. Levinson_2022 makes obvious “A computer-implemented method (COL 4 lines 50 – 60: “... various embodiments or examples may be implemented in numerous ways, including a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium such as a computer readable storage medium...”) for autonomous vehicle service assignment (COL 5 lines 7 – 30: “... a fleet of autonomous vehicles 109... operating as a service... a fleet of autonomous vehicles 109 constitutes a service, a user 102 may transmit a request 103 for autonomous transport... in response autonomous vehicle service platform 101 may dispatch one of autonomous vehicles 109 to transport user 102 autonomously from geographic location 119 to geographic location 111...”) simulation (FIG. 28: simulated environment 2803, simulator 2640; FIG. 38 “simulated message” “simulated instruction data” “simulator”; COL 4 lines 12 – 14: “FIG. 29 is an example of a flow chart to simulate various aspects of an autonomous vehicle...”; COL 16 lines 40 – 65: “... teleoperation manager 707... simulator 740 is configured to simulate operation of one or more autonomous vehicles 730, as well as the interactions between teleoperator manager 707 and an autonomous vehicle 730... a simulated autonomous vehicle can be introduced to the synthetic environment... in some cases, updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles...”; COL 23: “... autonomous vehicle may be simulated within simulator 1440 and may be accessed via teleoperator computing device 1404 as if the simulated fleet of autonomous vehicles were real... retrieve a first subset of recommendations based on simulated operations of aggregated data associated with a group of autonomous vehicles...”; COL 30 lines 1 – 67; COL 31 lines 1 – 50), the method (abstract: “... systems, devices, and methods... a method...”) comprising: obtaining, by a computing system comprising one or more computing devices, data associated with a simulated autonomous vehicle to use within a simulation environment (FIG. 28, 29) based at least in part on a service assignment (FIG. 16: “transit request processor” 1631 “AV dispatch optimization calculator” 1634; FIG. 17: block 1712: “generate data to dispatch the autonomous vehicle to a third geographic location associated with the origination of the transit request” COL 5 lines 19 – 25)  one or moreremote assistance operators  the one or more remote assistance operators to assist the simulated autonomous vehicle from a  operator location that is remote from a simulated vehicle location (Fig 1 block 101, 108; Fig. 7 708; Fig. 11 1108; Fig. 14 1408; Fig 16 1608; Fig 28 2808); initiating, by the computing system, a simulation of a service assignment (abstract: “... an autonomous vehicle fleet as a service...”; COL 5: “... autonomous vehicle service platform... a fleet of autonomous vehicles 109... operating as a service... a user 102 may transmit a request 103 for autonomous transport... to autonomous vehicle service platform 101. In response, autonomous vehicle service platform 101 may dispatch one of autonomous vehicles 109 to transport user 102 autonomously from geographic location 119 to geographic location 111...”; COL 33: “... autonomous vehicle 3230 is reserved to service the transportation needs of user 3202...”) within the simulation environment (FIG. 28: 2800 “simulated environment 2803”), including a plurality of expected states (COL 19 – 21: “... state and event manager 1133 may be configured to probabilistically determine a state of operation for an autonomous vehicle. For example, a first state of operation (i.e., “normative operation”) may describe a situation in which trajectories are collision-free, whereas a second state of operation (i.e., “non-normative operation”) may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel... state and event manager 1122 is configured to use perception data 1132 to determine a state of autonomous vehicle that is either normative or non-normative... can predict that a distant obstacle may be problematic and preemptively cause planner 1164 to invoke teleoperations prior... invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate... therefore, a relatively unsafe situation can be detected as a populistic event that may be likely to occur (i.e., an unsafe situation for which teleoperations may be invoked) ... requesting teleoperations to preempt a transition to a next state of operation (e.g., preempt transition from a normative to a non-normative state of operation...” NOTE: the above teaches a plurality of states and that the vehicle can anticipate future state changes and preemptively take action to avoid unwanted expected states.); providing, by the computing system, one or more simulated expected events (FIG. 28: 2801 “simulated dynamic object”, 2891 “simulated sensor return”; COL 37: “... a teleoperator 3608 may monitor remotely... a number of functions of autonomous vehicle 3630... and of the physical environment (e.g., roadway, city-scape, etc.) in which autonomous vehicle travels... the teleoperator 3608 may provide guidance or assistance to autonomous vehicle 3630... to assist in navigation or resolving any other event or condition, whether occurring external or internal to autonomous vehicle...” NOTE: obstacles such as a simulated dynamic object or sensor return result in a simulated event from the remote assistance operator to assist in navigation and resolve the situation ) from the one or more remote assistance operators (FIG. 28: 2804 teleoperator computing device, 2808 teleoperator) to the simulated autonomous vehicle (FIG. 28 2830 “simulated autonomous vehicle, 2847 “simulated AV controller”), the one or more simulated expected events being associated with the service assignment (COL 1 lines 40 – 45: “... to provide an autonomous vehicle feet as a service... to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles...” NOTE: As illustrated in FIG. 28, the simulated dynamic objects and sensor returns may necessitate the remote assistance operator to initiate a modification of trajectories (e.g., in a congested/close quarters environment) during transport of user 102 from geographic location 119 to geographic location 111 as illustrated in FIG 1. Therefore; the simulated sensor returns and dynamic objects make obvious remote assistance operator commands which simulate trajectory changes during transport of a user between locations.) and causing the current state of the simulation to transition from a first state of the service assignment to a second state of the service assignment (COL 21 lines 40 – 55: “... current and predicted object state data 1303. Trajectory evaluator 1320 also receives local pose data 1305 from localizer 1368 and plan data 1307 from a global planner 1369. In one state of operation (e.g., non-normative), ... confidence level generator 1322 may determine that detected trajectories are associated with unacceptable confidence level values. As such, confidence level generator 1322 transmits... to notify a teleoperator via teleoperator query messenger 1329, which in turn transmits a request 1370 for teleoperator assistance...”; NOTE: the assistance provided by the teleoperator (i.e., updated guidance) resolves the situation returning the state of operation to the normative state. COL 37 lines 62 – 66; COL 8: “... selection may be made via an operator... the selection... may be transmitted to the vehicle, which in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specific maneuver. As such, the autonomous vehicle may transition from a non-normative operational state...”); and determining, by the computing system, whether the simulated autonomous vehicle has successfully completed the service assignment based at least in part on the current state of the simulation (COL 46: “... a safe-stop recovery mode or routine, which may be optional, to establish that autonomous vehicle 3830 is functionally and/or structurally able to continue transiting. For example, a safe-stop recovery routine may be configured to confirm that subsets of sensors are operating in respective range of normative operating parameters. As such, autonomous vehicle 3830 may be able to resume autonomous vehicle service upon completion of successful safe-stop recovery processes...”).


While Levinson_2022 teaches that the “simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment. An example of a dynamic agent is simulated dynamic object 2801, which is representative of a simulated cyclist having a velocity. The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment... thereby creating a more realistic simulation of actual dynamic environments that exist in the real world...” (COL 30 lines 12 – 23) which explicitly teaches that the simulated environment has synthetic agents (i.e., simulated agents) that interact with other synthetic agents for the purpose of creating a simulated world that is more representative of the actual dynamic environment that exists in the real world.

Nevertheless; Levenson_2022 does not EXPLICITLY recite that the simulated dynamic agents are “simulated” remote assistance operators.

Therefore; Levenson_2022 does not explicitly teach “generating, by the computing system,” one or more “simulated” remote assistance operators” nor “simulated” remote assistance operators nor “simulated” operator location.

Shaheen_2018, however, makes obvious “generating, by the computing system, one or more simulated” operators and “simulated” operator location (FIG. 2, 3 illustrate the location of agents on a map. abstract: “... an agent-based model is developed to simulate a ridesharing service... riders (customers) and drivers (service providers)...”; page 2: “... the model produced utilizes an agent-based modeling (ABM) framework that has the potential to be extended, expanded, and tested under many variable conditions... agent simulation perspective is highly suitable for testing spatial behaviors; when utilizing agent simulations it is considered trivial to create many autonomous, heterogeneous agents following one or more behavioral rule-sets and to simulate behaviors...”; page 10: “... driver agents are assigned a number of attributes at instantiation and some are assigned as the model is run situationally...” NOTE: the above teaches to use agent-based simulation model framework to test spatial behaviors in a ride sharing simulation where operators of the transportation system are simulated at the location where they are operating the vehicle.).

Levenson_2022 and Shaheen_2018 are analogous art because they are from the same field of endeavor called simulation of ride services. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Levenson_2022 and Shaheen_2018. The rational would have been the Levenson_2022 teaches the need to simulate spatial behaviors of autonomous vehicles which are situationally controlled by human remote assistance operators. Shaheen_2018 teaches that human drivers of vehicles may be simulated using agent-based modeling (ABM) because ABM is “highly suitable for testing spatial behaviors.” Therefore, it would have been obvious to combine Levenson_2022 and Shaheen_2018 for the benefit of simulating drivers for testing spatial behaviors to obtain the invention as specified in the claims.


While Levenson_2022 explicitly teaches remote assistance operators (Fig 1 block 101, 108; Fig. 7 708; Fig. 11 1108; Fig. 14 1408; Fig 16 1608; Fig 28 2808) that provide advice to drivers (col 19, 20, 21)and while Shaheen_2018 teaches simulated operators; Levenson_2022 and Shaheen_2018 does not explicitly teach “simulated remote assistance operators.”


Evans_2013; however, makes obvious “simulate remote assistance operators” (page 5: teaches agent-based simulation of individuals/people; page 42 – 43 teaches to perform agent-based cooperative traffic management simulations in which agents represent both individual drivers and the system operators that act on behalf of information service providers to provide advice to drivers.)

Levenson_2022 and Shaheen_2018 and Evans_2013 are analogous art because they are from the same field of endeavor called simulations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Levenson_2022 and Evans_2013. The rationale for doing so would have been that Levenson_2022 teaches to have system operators that are remote assistance operators that provide advice to vehicles concerning travel choices. Evans_2013 teaches to perform agent-based simulations of individuals/people in cooperative traffic management systems where the agents in the agent-based simulation represent the system operators that provide information/advice to drivers. Therefore; it would have been obvious to combine Levenson_2022 and Evans_2013 for the benefit of simulating the remote assistance operators to obtain the invention as specified in the claims.



Claim 16. The limitations of claim 16 are substantially the same as those of claim 1 and are rejected due to the same reason as outlined above for claim 1. Additionally, Levinson_2022 makes obvious the further limitations of “A computer system comprising: one or more processors; and a memory storing instructions that when executed by the one or more processors cause the computer system to perform operations comprising:” (Figure 1: 101, 104; FIG. 4 : 401, 404; FIG. 7: 700, 740; FIG. 9: 901, 904; FIG. 10: 1004; FIG. 11: 1104; FIG. 14: 1401, 1404; FIG. 18: 1804, 1803; FIG. 28: 2804, 2850; FIG. 32 3203; FIG. 33: 3300, 3301; FIG. 34, 35, 41; COL 4 lines 50 – 60: “... various embodiments or examples may be implemented in numerous ways, including a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium such as a computer readable storage medium...”).

Claim 19. The limitations of claim 19 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Levinson_2022 makes obvious the further limitations of “One or more non-transitory computer-readable media comprising instructions that when executed by a computing system comprising one or more computing devices cause the computing system to perform operations comprising” (Figure 1: 101, 104; FIG. 4 : 401, 404; FIG. 7: 700, 740; FIG. 9: 901, 904; FIG. 10: 1004; FIG. 11: 1104; FIG. 14: 1401, 1404; FIG. 18: 1804, 1803; FIG. 28: 2804, 2850; FIG. 32 3203; FIG. 33: 3300, 3301; FIG. 34, 35, 41; COL 4 lines 50 – 60: “... various embodiments or examples may be implemented in numerous ways, including a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium such as a computer readable storage medium...”).

Claims 2, 17, 20. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1, 16, and 19 as outlined above. Shaheen_2018 also makes obvious “wherein the service assignment includes a plurality of states, each state representing a step in a process associated with the service assignment” (page 9 Fig. 4 illustrates a state diagram for a simulation that illustrates various states that include the steps taken during a ride sharing service assignment. For example, “perform rider agent pickup” “rider agent becomes passenger, shares destination...”).


Claim 3, 18. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claims 2, 17 as outlined above. Shaheen_2018 also makes obvious “wherein the state in the plurality of states is associated with one or more events” (page 9 Fig. 4 illustrates finding a target path set by a driver agent. NOTE: Levenson_2022 teaches the teleoperator (remote assistance operator) provides guidance (trajectories) upon requests/events. Therefore, in combination, it is obvious that the states/state changes illustrated in Fig. 4 (Shaheen_2018) are associated with one or more events because the target path/trajectory set by the driver agent is a path/trajectory set by the simulated remote assistance operator).

Claim 4. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 3 as outlined above. Levenson_2022 also makes obvious “further comprising: after initiating the simulation of the service assignment: determining, by the computer system, whether the current state in the plurality of states is associated with an event that is expected to be received from a simulated remote assistance operator in the one or more simulated remote assistance operators; and in response to determining that the current state is associated with the event that is expected to be received from the simulated remote assistance operator, directing, by the computing system, the simulated remote assistance operator to generate a simulated event associated with the event that is expected to be received” (COL 20 lines 16 – 50; COL 21 lines 29 – 55. NOTE: in the above section it teaches that when a non-normative state condition has occurred or is about to occur then a message is sent to the remote assistance operator with the expectation that the remote assistance operator will provide commands that give trajectory/guidance to the vehicle to resolve the non-normative condition).

Claim 5. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 3 as outlined above. Levenson_2022 also makes obvious “further comprising: determining, by the computing system, whether the simulated autonomous vehicle has successfully responded to the simulated event” (COL 19 – 20: “... state and event manager 1133 may be configured to probabilistically determine a state of operation for an autonomous vehicle. For example, a first state of operation (i.e., “normative operation”) may describe a situation in which trajectories are collision-free, whereas a second state of operation (i.e., “non-normative operation”) may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel... state and event manager 1122 is configured to use perception data 1132 to determine a state of autonomous vehicle that is either normative or non-normative...” COL 8: “... a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state...”).

Claim 6. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 2 as outlined above. Levenson_2022 also makes obvious “wherein the simulation includes a plurality of simulated assistance operators, the method further comprising: determining, by the computing system, that a current state in the plurality of states is associated with a simulated event generated by a simulated remote assistance operator; in response to determining that the current state in the plurality of states is associated with the simulated event generated by the simulated remote assistance operator, selecting, by the computing system, a particular simulated remote assistance operator from the plurality of simulated remote assistance operators; and assigning, by the computing system, the particular simulated remote assistance operator to generate the simulated event associated with the current state” (FIG. 14 teleoperator manager 1407 manages the interaction with the plurality of teleoperators 1408; FIG. 7 teleoperator manager 707 manages the interaction with the plurality of teleoperators 708; FIG. 37 teleoperator manager 3707 illustrates the interaction between autonomous vehicle 3730 and a teleoperator illustrated by teleoperator input 3729 (see col 42 lines 63 – 65; COL 20 lines 16 – 50).

Claim 8. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Levenson_2022 also makes obvious “wherein the service assignment is a ride request (COL 5 lines 10 – 25, FIG. 1) and the simulated event is a cabin check event (COL 37: “... the teleoperator 3608 may provide guidance or assistance to autonomous vehicle 3630 and a fleet of autonomous vehicles 3630a to assist in navigation or resolving any other event or condition, whether occurring external or internal to autonomous vehicle 3630...”; COL 33: “... techniques for identifying user 3202 may be used as a secured means to grant ingress and egress privileges to user 3202 so as to prevent others from entering autonomous vehicle 330 (e.g., to ensure third party persons do not enter an unoccupied autonomous vehicle prior to arriving at user 3202...” NOTE: this teaches to check the cabin of the autonomous vehicle to make sure there are no unauthorized users that entered the vehicle.).

Claim 9. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Levenson_2022 also makes obvious wherein the service assignment is a ride request (COL 5 lines 10 – 25, FIG. 1) and the simulated event is a rider exit confirmation event” (COL 37: “... the teleoperator 3608 may provide guidance or assistance to autonomous vehicle 3630 and a fleet of autonomous vehicles 3630a to assist in navigation or resolving any other event or condition, whether occurring external or internal to autonomous vehicle 3630...”; COL 33: “... techniques for identifying user 3202 may be used as a secured means to grant ingress and egress privileges to user 3202 so as to prevent others from entering autonomous vehicle 330 (e.g., to ensure third party persons do not enter an unoccupied autonomous vehicle prior to arriving at user 3202...” NOTE: This teaches resolve any event occurring inside the cabin of the vehicle including granting secure egress (exit) which makes obvious to one of ordinary skill in the art to confirm the user existed the vehicle).

Claim 10. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Levenson_2022 also makes obvious “wherein the one or more simulated events are generated in response to user input” (COL 42: “... data signals associated with user inputs and user outputs may be exchanged between a user interface of teleoperator computing device 3604... accepting user inputs via user interface 3701 to facilitate any number of actions...”; COL 41: “... input/output controller 3614 of user interface controller 3610 is configured to generate data representing user inputs and user outputs, both of which may be presented to a user interface or display...”; COL 43: “... the user input, such as user input 3729a (e.g., via cursor or touch-screen input) may set a navigation point...”).

Claim 11. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Levenson_2022 also makes obvious “wherein the one or more simulated expected events are generated automatically based, at least in part, on predefined test data” (COL 51 item 18: “... wherein the transmitting the sensor data... in part in response to the position corresponding to a predetermine position...” COL 20: “... teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate...”).

Shaheen_2018 also makes obvious “wherein the one or more simulated events are generated automatically based, at least in part, on predefined test data” (page 16: “scenarios”).

Claim 14. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Levenson_2022 also makes obvious “wherein the service assignment is a predefined scenario” (COL 32: “... the application may display a list of nearby pre-specified pick-up locations...”).

Claim 15. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above.  Levenson_2022 also makes obvious “the method further comprises: while simulating the service assignment: determining, by the computer system, whether one or more criteria have been met; and responsive to the determining that the one or more criteria have been met, initiating, by the computing system, a remote assistance session” (col 20 lines 16 – 50; COL 21 lines 15 – 23, 29 – 35, 42 – 55).


(2) Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson_2022 and Shaheen_2018 and Evans_2013 in view of Uber_Sandbox_2017 (Sandbox downloaded from waybackmachine archived 8/7/2017).

Claim 12. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Uber_Sandbox_2017 makes obvious “wherein the simulation environment is a sandbox that is configured to isolate the simulation from a real-world service assignment allocation by a service entity” (page 1: “... API sandbox provides development endpoints for testing the functionality of an application without making calls to the production Uber platform...”).

Levenson_2022 and Shaheen_2018 and Evans_2013 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called ride sharing services. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Levinson_2022 and Uber_Sandbox_2017. The rationale for doing so would have been that Levinson_2022 teaches to integrate a teleoperation system and method for interaction with ride sharing services where the teleoperators interface with the ride sharing service through an API (FIG 8). Uber_Sandbox_2017 is an API sandbox specifically provided interface testing into the Uber ride sharing application to ensure the interface works before going “live.” Therefore, it would have been obvious to combine Levinson_2022 and Uber_Sandbox_2017 for the benefit of ensuring that the teleoperator interface operates with the Uber ride sharing service properly to obtain the invention as specified in the claims.


(3) Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson_2022 and Shaheen_2018 and Evans_2013 in view of Constine_2015 (Uber’s API Now Lets Other Apps Add A “Ride Request Button”, But not Competitors Too, December 2, 2015).

Claim 13. Levenson_2022 and Shaheen_2018 and Evans_2013 teach all the limitations of claim 1 as outlined above. Constine_2015 makes obvious “wherein the service assignment is defined based, at least in part, on service assignment data received from a third party” (page 1 – 2: “... a transit app could let you instantly hail an Uber as an option... a concert app could let you immediately get on you way to a show...” NOTE: this teaches a third part (i.e., transit app company, concert app company) sending a ride quest and other data to Uber to request a ride service through deep-link integration).

Levenson_2022 and Shaheen_2018 and Evans_2013 and Constine_2015 are analogous art because they are from the same field of endeavor called ride share services. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Levinson_2022 and Constine_2015
The rationale for doing so would have been that Levinson_2022 teaches to integrate a teleoperators with a ride sharing service to provide assistance during ride sharing and Constine_2015 teaches to integrate a ride sharing service with third party’s (other apps, companies, partners). Therefore, it would have been obvious to combine Levinson_2022 and Constine_2015 for the benefit of providing assistance to the ride sharing ecosystem to obtain the invention as specified in the claims.


(4) Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson_2022 and Shaheen_2018 and Evans_2013 in view of FEBONIO_2007 (US 2007/0133781 A1).

Claim 7. Levenson_2022 and Shaheen_2018 and Evans_2013  teach all the limitations of claim 6 as outlined above. FEBONIO_2007 makes obvious “wherein the particular simulated remote assistance operator is selected from the plurality of simulated remote assistance operators based, at least in part, on one or more simulated operator attributes and one or more simulated event parameters” (par 29: “... a work unit selector 410 is adapted to select the work units from the queue 110, based for example on an indication of urgency... a competence determiner module 415, adapted to determine which competence is required to perform the tasks involved in the selected work unit, based on the attributes of the work units. A competence-based agent pre-selector module 420 is adapted to perform a first selection among all the possible agents based on the required competence determined by the competence determiner module 410, and exploiting the information (field 310) available in the agent’s profiles 127... exploiting the information contained in the agent profiles...” NOTE: the operator attributes are the information from the agents profile. The event parameter is, for example, urgency of the task, FIG. 5 blocks 520, 525, 530, FIG. 4 blocks 410, 415, 445, 420, 430).

Levenson_2022 and Shaheen_2018 and Evans_2013 and FEBONIO_2007 are analogous art because they are from the same field of endeavor called service provisioning. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Levenson_2022 and FEBONIO_2007. The rationale for doing so would have been that Levenson_2022 teaches to have a plurality of agents (teleoperators) that are assigned to tasks while FEBONIO_2007 teaches to assign tasks among agents based upon agent compentency using information available in the agent’s profiles (i.e., attributes) for the purpose of ensuring the task is appropriately assigned so that it can be performed competently and in the proper prioritized order. Therefore; it would have been obvious to combine Levenson_2022 and FEBONIO_2007 for the benefit of ensuring the teleoperator is competent to perform the task is assigned to tasks to obtain the invention as specified in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146